829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joe FERGUSON, a/k/a Joseph Anthony Ferguson, Petitioner-Appellant,v.Sam SAMPLES, Warden; US Region Parole Commission,Respondents-Appellees.
No. 87-7548
United States Court of Appeals, Fourth Circuit.
Submitted June 16, 1987.Decided September 4, 1987.

Joe Ferguson, appellant pro se.
Before ERVIN, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Ferguson v. Samples, C/A No. 86-1108-HC (E.D.N.C., March 4, 1987).


2
AFFIRMED.